DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is a duplicate of claim 14.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0130273 A1 to Karpov et al. (hereinafter Karpov) in view of US 2014/0048738 A1 to Xia et al. (hereinafter Xia).
Regarding claim 10, Karpov discloses a method for preparing an aqueous composition comprising a suspension (para [0135]) of ZnO particles (para [0132]) and a water-soluble polymer stabilizer selected from a group of polymers that contain functional groups selected from carboxylic acid groups, including but not limited to p-aminobenzoic acid (para [0110]) and carboxylic acid salt groups (carboxylates as the Z-group, para [0101] and [0106]).  It would be obvious to one of ordinary skill in the art to select carboxylic acid and carboxylic acid salt groups to improve the UV 
The polymer stabilizer of Karpov comprises both stabilizers and UV absorbers (para [0110] and [0122]) comprising copolymers or mixtures of p-aminobenzoic acid and (meth)acrylic acid salt (methacrylate, para [0101]  and [0110]).  When p-aminobenzoic acid is the UV absorber and methacrylate (salt) is the stabilizer the weight ratio of UV absorbers to stabilizers is from 10:1 to 1:10 (para [0122]) which includes 5:5 or 50/50.  Note that p-aminobenzoic acid has a weight of 137.14 g/mol.  Methacrylate has a weight of 100.12 g/mol.  For a 50:50 or 5:5 weight ratio, there are 42.19 mol p-aminobenzoic acid : 57.81 mol methacrylate, which provides a molar ratio of 42.19 : 57.81, which falls within the instantly claimed range of between 25/75 and 75/25.  See MPEP 2144.05(I) which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.  It would also be obvious to one of ordinary skill in the art to control the amounts of the acid and the acid salt to provide ZnO particles with the desired combination of suspension stability (para [0012]) and protection against the effects of light, heat and oxygen (abstract).
The method of preparing the above aqueous composition comprises the following steps:
-    preparing an aqueous solution comprising a polymer stabilizer containing carboxylic acid and carboxylic acid salt (para [0040]-[0041] and [0044]);
-    adding a zinc precursor selected from a group that includes Zn acetates and Zn salts of saturated and/or unsaturated carboxylic acids (para [0042]-[0043]);

-    producing an aqueous composition comprising a suspension of ZnO particles and
a polymer stabilizer (para [0037]-[0038]).
The reference recites Zn acetates and salts as precursors for forming ZnO particles (para [0042]-[0043]) but does not expressly recite a Zn precursor chosen from the group comprising ZnR2; Zn(OR)2; Zn(NR2)2 and Zn(O-C(=O)R)2: R being a hydrocarbon group comprising 1 to 18 carbon atoms. 
However, Xia does teach a method of making oxide particles including ZnO particles (para [0019]) by hydrolysis (para [0045]) of precursors selected from a group that includes diethyl Zn and Zn acetate (para [0043]).  The reference teaches these precursors as equivalents (para [0043]).  
It would be obvious to one of ordinary skill in the art to employ the diethyl Zn precursor of Xia as an obvious alternative to the Zn acetate precursor of Karpov because they are understood to be equivalents in the art and thereby facilitate formation of stable, easily dispersed ZnO particles (Xia, para [0008] and [0019]).  Such particles are desirable for formation of a migration-stable aqueous suspension of ZnO particles (Karpov, para [0135] and [0145]).
Should applicant disagree with the teaching in Karpov that indicates that hydrolysis occurs during precipitation (para [0011]).  Note that Xia teaches both precipitation methods and sol-gel methods as equivalent (para [0036]) and teaches hydrolysis as a step in the sol-gel process (para [0005]).  It would be obvious to one of 

Regarding claim 12, Karpov in view of Xia discloses the method of claim 10.  Karpov further discloses wherein the method further comprises depositing (coating) the aqueous composition obtained by the method according to claim 10 on a substrate to prepare an article (para [0152]) selected from the group consisting of paint (para [0077])  anti-microbial and anti-fouling coatings (when antimicrobial additives or fungicides are present, para [0123]).

Claims 13, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Karpov in view of Xia and further in view of US 2010/0119829 A1 to Karpov et al. (hereinafter Karpov829).
Regarding claim 13, Karpov in view of Xia discloses the method according to claim 10.  Karpov further discloses wherein the polymer stabilizer comprises both stabilizers and UV absorbers (para [0110] and [0122]) comprising copolymers or mixtures of carboxylic acid and (meth)acrylic acid salt, methacrylate (para [0101]  and [0110]).  The reference does not expressly disclose wherein the carboxylic acid is methacrylic acid. 

It would be obvious to one of ordinary skill in the art to employ the methacrylic acid of Karpov829 as the carboxylic acid of Karpov in combination with the methacrylate of Karpov to provide a skin compatible stabilizer (Karpov829, para [0018]) for cosmetics (Karpov, para [0161] and Karpov829, para [0018]) that provides migration stable functionality (Karpov, para [0014]) and ultimately provides long term stability of the particles in dispersions and suspensions (Karpov, para [0012] and Karpov829, para [0053]).

Regarding claims 14 and 17, Karpov in view of Xia and further in view of Karpov829 discloses the method according to claim 13.  Karpov further discloses wherein the stabilizer represents 1-100% (para [0066]) by weight relative to the weight of the aqueous composition, which overlaps the instantly claimed range of 0.01 to 10% by weight relative to the weight of the aqueous composition. See MPEP 2144.05(I), cited above.  It would have been obvious to one of ordinary skill in the art to control the amount of stabilizer present to provide the desired level of long-term stability to the ZnO particles (Karpov, para [0006]).

claims 16 and 18, Karpov in view of Xia and further in view of Karpov829 discloses the method according to claims 13 and 17. Karpov further discloses wherein the ZnO particles represent 1 to 70% by weight relative to the weight of the aqueous composition (para [0133]) which overlaps the instantly claimed range of 0.1 to 20% by weight. See MPEP 2144.05(I), cited above.  It would be obvious to one of ordinary skill in the art to control the amount of ZnO present to provide a suspension with the desired viscosity for the particular end use (Karpov, para [0133]-[0134]).

Regarding claim 19, Karpov in view of Xia discloses the method according to claim 10.  Karpov further discloses wherein:
the weight ratio of carboxylic acid to carboxylic acid salt is from 10:1 to 1:10 (para [0122]) which includes 5:5 or 50/50 and is 52.9:49.94 for p-aminobenzoic acid and methacrylate, as discussed above, which falls within the instantly claimed range of between 25/75 and 75/25 (see MPEP (I), cited above);
the ZnO particles represent 1 to 70% by weight relative to the weight of the aqueous composition (para [0133]) which overlaps the instantly claimed range of 0.1 to 20% by weight (see MPEP 2144.05(I), cited above): 
the polymer stabilizer represents 1-100% (para [0066]) by weight relative to the weight of the aqueous composition, which overlaps the instantly claimed range of 0.5 to 0.7% by weight relative to the aqueous composition (see MPEP 2144.05(I), cited above);

However, Karpov 829 does teach wherein the salt is poly(methacrylic acid sodium salt) (para [0040]) and the acid is polymethacrylic acid (para [0030) wherein the salt and acid have molecular weights of 800 to 250,000 g/mol (para [0039]) which overlaps the instantly claimed ranges of less than or equal to 240,000 g/mol for both.  See MPEP 2144.05(I), cited above.  
It would be obvious to one of ordinary skill in the art to employ the poly(methacrylic acid sodium salt) of Karpov829 as an obvious variant of the Karpov poly(methacrylic acid salt).

Response to Arguments
Applicant's arguments filed 11/9/20, regarding Karpov, have been fully considered.  Claims 1-3, 5-9, 11 and 15 have been canceled. 
Therefore, the 103 rejection of claims 1, 6, 7, 9 and 11 as obvious over Karpov is moot.
The 103 rejection of claims 2, 3, 5, 8 and 15 as obvious over Karpov in view of Karpov829 is also moot. 
claim(s) 10 and 12 under 35 U.S.C. 103 as unpatentable over Karpov and claims 13, 14 and 16-19 under 35 U.S. C. 103 as unpatentable over Karpov in view of Karpov829 have been fully considered.  Karpov as a single reference teaches Zn acetate precursors but does not expressly recite the Zn precursors required by the newly amended claims. Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejection are made in view of Xia, cited above.  As discussed above in the rejections, Xia teaches diethyl Zn and Zn acetate as equivalent Zn precursors. New ground(s) of rejection are also made over Karpov in view of Xia and further in view of Karpov829.
Applicant further argues that Karpov teaches an aqueous suspension comprising modified ZnO particles rather than an aqueous composition comprising a suspension of ZnO particles and a water-soluble polymer stabilizer as recited in the claim.  However, the instant claims merely require a suspension of ZnO particles and a water-soluble polymer stabilizer.  Nothing in the claim language suggests that the polymer stabilizer must be separate from the ZnO particle in the aqueous composition.
In response to applicant's argument that the Karpov stability is for preparing modified ZnO particles rather than preparing an aqueous suspension of ZnO particles and a polymer stabilizer, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Applicant also argues that Karpov teaches a different Zn precursor. The examiner agrees.  Xia is applied to teach diethyl Zn as an equivalent of the Zn acetate of Karpov.  Applicant argues that diethyl Zn is a preferred precursor. Xia expressly recites diethyl Zn (para [0043]). 
Applicant further argues that Karpov does not teach hydrolysis. Karpov teaches a precipitation process (para [0054]-[0056]) and teaches that hydrolysis is understood to occur during the precipitation process (para [0011]).  Xia also teaches hydrolysis as part of sol-gel processing (para [0005]) and teaches precipitation and sol-gel processes as equivalent (para [0036]).  
Applicant also argues that the surface modifiers of Karpov are preferably substances with an HLB of 0 to 9 and therefore are water-insoluble.  However, the reference is not limited to those particular embodiments.  Karpov teaches both carboxylic acid (9-aminobenzoic acid, para [0110]) and carboxylic acid salt (methacrylate, para [0101]). Methacrylate and p-aminobenzoic acid are both water soluble. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., groups with both carboxylic acid functions and carboxylic acid salt functions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As previously discussed in the rejection above and in the prior response, Karpov teaches both 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an electrostatically stable aqueous composition) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Karpov teaches an overlapping, migration stable suspension (para [0145]).
Therefore, new grounds of rejection are made over Karpov in view of Xia.
Applicant argues that Karpov in view of Karpov829 does not teach the Zn precursors required by the newly amended claims.  The Examiner agrees and Xia is applied to Karpov as a secondary reference.  The surface modification of the ZnO particles has been addressed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734